Citation Nr: 1726876	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-23 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits, to include death pension benefits and whether the appellant is a proper claimant.  


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active military service from May 1918 to December 1918.  
The Veteran died in March 1970.  The Veteran's spouse died in September 2009, prior to adjudication of her claim.  The appellant is the Veteran's daughter.

This claim comes to the Board of Veterans' Appeals (Board) from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was subsequently transferred to the RO located in Winston-Salem, North Carolina.  

The Board previously remanded the appeal April 2015.  The Board then observed that initial characterization of the issue was whether the estate of the widow of the Veteran was entitled to death pension benefits with aid and attendance.  The Board recognized that the initial threshold matter, however, was the entitlement of the appellant herself.  The claim was therefore recharacterized to specifically include the issue of whether there was a qualified claimant, the Board remanding the case for adjudication of that matter by the Regional Office.

 
FINDINGS OF FACT

1. The Veteran's surviving spouse filed a claim for nonservice-connected death pension during her lifetime that was denied by the Regional Office.  The appellant has basic eligibility for accrued benefits based on having taken on the expenses of last sickness or burial on behalf of the original claimant.

2. The surviving spouse had income levels which when applying the standard aid and attendance rate, qualified her for a pension, in the amount of $4,525.  The appellant can obtain accrued benefits in that amount. 
   
CONCLUSION OF LAW

The criteria are met to establish entitlement to nonservice-connected death pension benefits, for purpose of accrued benefits.  See 38 U.S.C.A. §§ 1541, 5121 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic Eligibility for Accrued Benefits, Including Status as a Claimant

As indicated by the Board's prior remand, there is a preliminary issue of proper claimant status for VA purposes in filing for accrued benefits.  The Board finds this requirement of claimant status to be met.  

Under the VA law regarding accrued benefits, applicable law provides that, upon the death of a veteran, his lawful surviving spouse shall be paid periodic monetary benefits to which he was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, that are due and unpaid.  See 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(a) (2016). 

There was previously a two-year restriction upon payment of accrued benefits, since removed by an amendment to 38 U.S.C.A. § 5121.  The amendment applies to deaths occurring on or after the date of enactment, which was December 16, 2003. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651  (Dec. 16, 2003). 

Accrued benefits will be paid, upon the death of the veteran, to the living person first listed: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent.  38 C.F.R. § 3.1000(a)(1).  Accrued benefits further will be paid, upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  38 C.F.R. § 3.1000(a)(2).  

VA for benefits purposes has a specific definition of a child.  The criteria are limited in a manner that is inapplicable to the circumstances of this case.  The term "child" is defined as an unmarried person who is a legitimate child, or legally adopted child or qualifying stepchild, and meets one of the following conditions:  (i) who is under the age of 18 years; (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution (i.e., schools, colleges, academies, seminaries and other permanent educational institutions).  See 38 C.F.R. § 3.57(a).

Basic eligibility is however met under different criteria.  Applicable regulations designate that accrued benefits are payable in all other cases, only so much of the accrued benefit as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 C.F.R. § 3.1000(a)(5).  The foregoing clearly applies here.  Based on recent documentation forwarded by the appellant post-remand, in April and September 2016, the expenditures on the appellant's part for funeral services and her mother's medical care in year 2009 well exceeded $11,000 total.  It follows, the appellant has proper claimant status to receive accrued benefits up to this sum total amount. 

Otherwise, the appellant's claim for accrued benefits was timely filed, this having occurred within one year of the RO's September 2009 denial of her mother's original claim for nonservice-connected death pension.  38 C.F.R. § 3.1000(c).     

Basic eligibility as a claimant shown, the issue turns to whether there is substantive entitlement.  For this, the Board reviews the original nonservice-connected death pension claim on which the accrued benefits entitlement is based.

Entitlement to Accrued Benefits

Pursuant to VA law, a surviving spouse of a veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.273 (2017).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272.  

Unreimbursed medical expenses, which were paid within the twelve month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds 5 percent of the maximum annual rate payable.  38 C.F.R. § 3.262.  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(3).  Exclusions from income do not include Social Security Administration (SSA) benefits.  See generally, 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

Entitlement exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified by law. 38 U.S.C.A. § 1521(a).  The MAPR payable is published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1, and is to be given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.  In this case, the surviving spouse's death pension claim included requested recognition of need for aid and attendance.  Effective December 1, 2008, the MAPR for a surviving spouse receiving aid and attendance with no dependents was $12,681.  

Considering the basis of the surviving spouse's original claim for nonservice-connected pension, there was merit.  Under applicable law that determines pension entitlement, the amount due exceeded the outside income then available to the surviving spouse.  As indicated,  the MAPR for a surviving spouse, no dependents, receiving aid and attendance was $12,681 (there is corroboration by medical record that the surviving spouse at the time of filing her claim in May 2009 required aid and attendance).  Based on information provided by the surviving spouse and by the Social Security Administration, the surviving spouse had received $12 in income interest and dividends as of April 2009; and received $1,237 monthly in SSA retirement.  The total annualized income was $11,145, below the MAPR, and sufficient for pension entitlement when factoring in all evidence.  (This figure differs substantially from what the Regional Office's decision stated of annualized income of over $14,848, but considers that the RO had made the assessment based on calculation of SSA retirement benefits throughout calendar year 2009.)

There were also unreimbursed medical expenses of record, based on information provided in April 2009 amounting to a total of $3,026 for calendar year 2009, including for recurring Medicare premiums.  Some of these additional medical expenses were for the surviving spouse's private medical care, and appear to have been copayments after Medicare coverage, one exception for a higher bill being an instance of hospitalization.  Per procedure, a deductible applies of 5 percent of the MAPR, at this point excluding additional benefits for aid and attendance or housebound status.  See VA Adjudication Procedure Manual, M21-1, Part V.iii.1.G.2.b.  This amount is $397.  It follows, there was $2,629 in countable unreimbursed medical expenses, reducing total income to $8,156.  The difference between the standard applicable MAPR and the countable income for purpose of the original nonservice-connected pension claim was therefore $4,525.  The result of $4,525 becomes the proper award of accrued benefits, the appellant's expenditures for medical and other expenses having been reimbursed to the full extent that VA law and regulations provide.     

The Board is also cognizant from more recent documentation of the full extent of the expenses incurred in connection with her mother's medical care in year 2009, which the appellant herself ultimately paid.  While intending to provide all recompense due, the Board observes that these additional expenses were not originally part of the surviving spouse's claim, an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the original claimant's death.  38 C.F.R. § 3.1000(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  See also VA Office of General Counsel (OGC) August 2006 memorandum, withdrawing those portions of VAOPCGCPREC 6-93 holding that certain prima facie evidence of record prior to death could establish entitlement to accrued benefits where confirming evidence was furnished in support of the accrued benefits claim, and withdrew VAOPGCPREC 12-94 regarding future estimated unreimbursed medical expenses based on past experience of claimant.  

Accordingly, the criteria are met for accrued benefits based on prior claim for nonservice-connected pension.  The appeal is granted, with accrued benefits in the amount of $4,525.   
  

ORDER

The claim for nonservice-connected death pension benefits, for purpose of accrued benefits, is granted in the amount of $4,525.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


